Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on March 10th, 2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 18-25 directed to inventions non-elected without traverse.  Accordingly, claims 18-25 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-17 and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although the prior art of record teaches a lens comprising a cover part and a light-shielding part, wherein the cover part comprises: a lens part having one or more lateral sides; a connection part constituting one or more lateral side walls each extending downward from a respective one of the one or more lateral sides of the lens part; and one or more flange parts each extending outward from a lower-end portion of a corresponding one of the one or more lateral side walls, the lens part and the connection part define a recess having an opening facing downward, the lens part defines a bottom surface of the recess, the one or more lateral side walls extend from the bottom surface of the recess and define lateral surfaces of the recess, which define the opening of the recess, the one or more flange parts extend outward from a periphery of the opening of the recess, the lens part, the one or more flange parts, and the connection part are formed of a thermosetting first resin and continuous to one another, and the light-shielding part is formed of a thermosetting second resin having a greater light-absorptance or a greater light- reflectance than the thermosetting first resin; and the flange part has a greater thickness than the connection part,
the prior art fails to teach or fairly suggest alone or in combination the following: 
“the light-shielding part covers an entirety of outer lateral surfaces of the one or more lateral side walls and an entirety of upper surfaces of the one or more flange parts”.
The reasons for allowance are also set forth in the Applicant’s Remarks, (Page 17, Last Par.) submitted June 28th, 2022.
Claims 3-5, 7-12, and 26 are allowed due to dependency on claim 1. 
Regarding claim 2, although the prior art of record teaches a lens comprising a cover part and a light-shielding part, wherein the cover part comprises: a lens part having one or more lateral sides; a connection part constituting one or more lateral side walls each extending downward from a respective one of the one or more lateral sides of the lens part; and one or more flange parts each extending outward from a lower-end portion of a corresponding one of the one or more lateral side walls, the lens part and the connection part define a recess having an opening facing downward, the lens part defines a bottom surface of the recess, the one or more lateral side walls extend from the bottom surface of the recess and define lateral surfaces of the recess, which define the opening of the recess, the lens part, the one or more flange parts, and the connection part are formed of a thermosetting first resin and are continuous to one another, the one or more flange parts each have a thickness greater than 30 µm, and the light-shielding part is formed of a thermosetting second resin having a greater light-absorptance or a greater light-reflectance than the thermosetting first resin,
the prior art fails to teach or fairly suggest alone or in combination the following: 
“and the light-shielding part covers an entirety of outer lateral surfaces of the one or more lateral side walls and an entirety of upper surfaces of the one or more flange parts”.
The reasons for allowance are also set forth in the Applicant’s Remarks, (Page 18, Last Par.) submitted June 28th, 2022.
Claims 6 and 27 are allowed due to dependency on claim 2.
Regarding claim 13, although the prior art of record teaches a light emitting device comprising: a light emitting element; and a lens comprising a cover part and a light-shielding part, wherein the cover part comprises: a lens part having one or more lateral sides; a connection part constituting one or more lateral side walls each extending downward from a respective one of the one or more lateral sides of the lens part; and one or more flange parts each extending outward from a lower-end portion of a corresponding one of the one or more lateral side walls; the lens part and the connection part define a recess having an opening facing downward, the lens part defines a bottom surface of the recess, the one or more lateral side walls extend from the bottom surface of the recess and define lateral surfaces of the recess, which define the opening of the recess, the one or more flange parts extend outward from a periphery of the opening of the recess, the lens part, the one or more flange parts, and the connection part are formed of a thermosetting first resin and are continuous to one another, and the light-shielding part is formed of a thermosetting second resin having a greater light-absorptance or a greater light-reflectance than the thermosetting first resin, the one or more flange parts have a greater thickness than the connection part, and the lens part is disposed at a location allowing light from the light emitting element to be transmitted through the lens part,
the prior art fails to teach or fairly suggest alone or in combination the following: 
“the light-shielding part covers an entirety of outer lateral surfaces of the one or more lateral side walls and an entirety of upper surfaces of the one or more flange parts”.
The reasons for allowance are also set forth in the Applicant’s Remarks, (Page 17, Last Par.) submitted June 28th, 2022.
Claims 15-17 and 28 are allowed due to dependency on claim 13.
Regarding claim 14, although the prior art of record teaches A light emitting device comprising: a light emitting element; and a lens comprising a cover part and a light-shielding part, wherein the cover part comprises: a lens part having one or more lateral sides; a connection part constituting one or more lateral side walls each extending from a respective one of the one or more lateral sides of the lens part; and one or more flange parts each extending outward from a lower-end portion of a corresponding one of the one or more lateral side walls, the lens part and the connection part define a recess having an opening facing downward, the lens part defines a bottom surface of the recess, the one or more lateral side walls extend from the bottom surface of the recess and define lateral surfaces of the recess, which define the opening of the recess, the lens part, the one or more flange parts, and the connection part are formed of a thermosetting first resin and are continuous to one another, with a thickness of each of the one or more flange parts being greater than 30 µm, and the light-shielding part is formed of a thermosetting second resin having a greater light-absorptance or a greater light-reflectance than the thermosetting first resin, and the lens part is disposed at a location allowing light from the light emitting element to be transmitted through the lens part,
the prior art fails to teach or fairly suggest alone or in combination the following: 
“the light-shielding part covers an entirety of outer lateral surfaces of the one or more lateral side walls and an entirety of upper surfaces of the one or more flange parts”.
The reasons for allowance are also set forth in the Applicant’s Remarks, (Page 19, First Par.) submitted June 28th, 2022.
Claim 29 is allowed due to dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        1 September 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872